Citation Nr: 1803183	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of an injury to the left thumb, to include a fracture and arthritis.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of an injury to the right thumb.

3. Entitlement to service connection for a disability of the bilateral hands.

4. Entitlement to service connection for a disability of the left thigh

5. Entitlement to service connection for a disability of upper back, including arthralgia and cervical arthritis.

6. Entitlement to service connection for a lumbar spine disability, claimed as spondylosis.  

7. Entitlement to service connection for a right knee disability, claimed as arthralgia.  

8. Entitlement to service connection for a left knee disability, claimed as degenerative changes.

9. Entitlement to service connection for a skin condition, claimed as a "shaving" condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the RO in Jackson, Mississippi.  The Veteran timely appealed the RO's denial of each of the benefits listed on the title page above.  

The Board has reorganized and rephrased some of the issues identified in the July 2010 rating decision and the October 2013 statement of the case (SOC).  Both documents identified only five issues.  The Veteran's claim for service connection for "a shaving condition" was identified as one issue, but the remaining issues each included multiple body parts and some included more than one type of injury or disease process.  For example, the second issue was described as "service connection for spondylosis of the lumbar spine and degenerative changes of the left knee claimed as condition."  For the purposes of clarity, the Board has instead described the claimed disabilities with respect to affected body part and claimed injury or disease process.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran, he continues to suffer from the effects of multiple injuries which he described in his hearing testimony.  He testified that the relevant injuries took place during his active duty service, when he was deployed with the Army in Germany.  His Certificate of Discharge from Active Duty (Form DD-214) confirms his service in Germany but, unfortunately, his service treatment records are incomplete.  

VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service medical records.  See 38 C.F.R. § 3.159(c)(2) (2017).  "VA will end its efforts to obtain records from a Federal Department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile." Id.

In this case, the AOJ denied the claimed benefits after issuing a formal finding of unavailability of Federal Records, in a memorandum dated March 2010.  Such a finding must describe the specific efforts made to obtain the service records and establish that all procedures were followed correctly, that evidence of written and telephonic efforts to obtain the records are in the claims file, that all efforts to obtain the needed information have been exhausted, and that further efforts to do so would be futile.  See VA Adjudication Manual M21-1MR, Part III, Subpart iii., Chapter 2, Section I, 59 (August 13, 2009).

To establish that all reasonable efforts had been exhausted, the March 2010 memorandum explained that a request was made through the Personnel Information Exchange System (PIES) in April 2003 using request code M01 (request to furnish medical/dental complete medical dental records) and received a response indicating that the records were incomplete and that the only available information within the scope of the request was a copy of a medical examination report from the time of the Veteran's enlistment in the Army.  The AOJ also wrote to the Veteran asking him to provide copies of any service treatment records in his position.  He responded that he did not possess any service treatment records.

In other words, the AOJ relied on the April 2003 PIES request, which was made during the development of a previously denied claim, and made no new efforts to obtain service treatment records from official government repositories after receiving the pending claim for benefits in March 2010.

Because April 2003 is the date of the relevant request for records, the applicable instructions for obtaining service treatment records are not to be found in the current version of the VA Adjudication Manual or even in VA Adjudication Manual M21-1MR.  The governing procedures are in Part III, Chapter 4 of former VA Adjudication Manual, M21-1, which were rescinded when Manual M21-1MR was issued in December 2005.  

The pre-2005 manual provisions suggest that the AOJ should at least have made a new PIES request when they received the Veteran's March 2010 claim.  Change 120 to Part III, Chapter 4.27(a) of the M21-1 Manual, adopted in June 2004, suggests that, during this interval VA has attempted to improve and consolidate the ability of the PIES system to obtain more records from previously unconnected depositories: "As more of the records centers are added to the electronic link, the need for follow-up actions to those locations will also be minimized or eliminated."  

More specifically, section 4.28 of the former manual provisions indicates that the partially unsuccessful April 2003 PIES request met the criteria for special follow-up by a military records specialist.  "If the required records should be at . . . NPRC [National Personnel Records Center], the military records specialist will telephone the VA liaison office . . . with relevant identifying information."  Id.  Section 4.28(b) of the same chapter includes an example of an acceptable final response from the NPRC after follow-up by a military records specialist.  The example includes the recitation that there had been an "extensive and thorough" search for the requested records and that further efforts to obtain them at the NPRC would be futile.  The May 2003 response to the AOJ's only request for the Veteran's service treatment records does not include this language.  Moreover, the former manual provisions identify other potentially useful PIES request codes in addition to M01 ("medical/dental furnish complete medical and dental records <SMRs>).  Request Code M03 ("separation/retirement physical furnish separation/retirement physicals - check microfiche") is to be used "when outpatient medical records are negative and physical condition upon discharge is needed."  Former VA Adjudication Manual M21-1, Part III, Chapter 4.28(c) (February 2002).  Unfortunately, the AOJ's March 2010 unavailability memorandum does not indicate whether there was follow-up by a military records specialist and there is no record of an additional PIES request using the potentially relevant Code M03.

According to the Veteran, all of his claims concern disabilities which are related to injuries he suffered during his deployment to Germany and, therefore, necessarily took place after the medical examination when he enlisted in the Army in May 1971.  Through his attorney, the Veteran has requested a new, more diligent search for the missing service treatment records.  Because the AOJ failed to follow all the required procedures for obtaining the missing records, the Board must remand his appeal for further development.
On remand, the AOJ should follow all the currently applicable procedures for obtaining service treatment records, including appropriate requests using the currently available PIES system, electronic mail follow-up to the VA Liaison Office at NPRC and, if necessary, follow-up by a military records specialist and contact with the Veteran's separation point.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  According to his DD-214 Form, the Veteran's place of separation from service was Heidelberg, Germany.

Even if further efforts to obtain the missing service treatment records are unsuccessful, the AOJ should still provide new medical opinions on the probability of a causal relationship between military service and current disabilities of the hands, low back, knees and left thigh.  To help decide the Veteran's claims, the AOJ arranged for a series of examinations by a VA nurse practitioner in October 2013, who provided written reports and opinions.  According to the examiner, it is less likely than not that the claimed disabilities are the result of any disease, injury or event in service.  Unfortunately, for each of the opinions provided, the examiner emphasized the absence of any contemporaneous medical records documenting that the Veteran actually suffered the various in-service injuries he described in his interview with the examiner.  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The VA examiner's opinions are undermined by the potentially inaccurate premise that the reason there are no service medical records documenting the Veteran's injuries is that these injuries did not take place.  Thus, it unclear whether the examiner understood that, through no fault on the part of the Veteran, the AOJ failed to provide the examiner with any of the relevant service treatment records.   On remand, the AOJ should obtain appropriate addendum opinions for the relevant disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make further efforts to obtain complete copies of the Veteran's missing service treatment records.  These efforts should include new appropriate requests using the PIES system, requests for clinical records from military hospitals in Heidelberg and Stuttgart, Germany, electronic mail follow-up to the VA Liaison Office at the  NPRC, follow-up by a military records specialist, contact with the Veteran's duty station at the time of his separation from service, and any other procedures required by VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  According to his DD-214 Form, the Veteran's place of separation from service was Heidelberg, Germany.

2. Contact the Veteran and ask him to provide a written authorization for VA to obtain records from a hospital in Yazoo City, Mississippi, which he identified as "King's Daughters Hospital" and where, in his hearing testimony he indicated that he received medical treatment for his back in January 1975, shortly after the end of his active duty service.  After waiting a reasonable time for him to respond, the AOJ should attempt to obtain any potentially relevant records the disclosure of which has been authorized by the Veteran.  All efforts to obtain these records, including copies of any negative responses from records custodians, should be described in writing and associated with the electronic claims file.
 
3. After reviewing any new information obtained as a result of the instructions listed above, the AOJ should consider the potential need for new examinations or medical opinions before readjudicating the Veteran's eligibility for the claimed benefits.  Whether or not the AOJ obtains additional records as a result of the development efforts described above, the AOJ should obtain a new set of opinions from the VA nurse practitioner who examined the Veteran's back, hands, fingers and lower extremities in October 2013.  If for any reason the October 2013 VA examiner is not available, then the requested addendum opinions should be obtained from another qualified person.  If a new in-person examination is needed before the examiner can deliver the requested opinion, a new examination should be arranged.  

If the AOJ has succeeded in obtaining previously missing service treatment records, those records should be provided to the examiner.  If the AOJ fails to obtain previously missing service treatment records, it should clearly explain to the examiner that, through no fault on the part of the Veteran, all service treatment records after the 1971 enlistment examination report have been lost.

After the records review and examination, if any, are complete, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any current disabilities of the lower back, upper back, bilateral knees, bilateral hands, and left thigh had their onset in service or are otherwise related to any in-service disease, injury or event.  The examiner must provide a complete rationale for all opinions expressed.  

If it is the examiner's opinion that any of the claimed current disabilities are not related to service, he or she should thoroughly explain the medical reasons for that conclusion.  In describing the rationale for his or her conclusion, the examiner may not rely solely on the absence of contemporaneous medical treatment records documenting the claimed injuries.  IF SERVICE TREATMENT RECORDS REMAIN INCOMPLETE, THE EXAMINER SHOULD NOT RELY AT ALL ON THE ABSENCE OF MEDICAL TREATMENT RECORDS DOCUMENTING THE VETERAN'S CLAIMED IN-SERVICE INJURIES BECAUSE, THROUGH NO FAULT ON THE PART OF THE VETERAN, ALL RELEVANT RECORDS MAY NOT BE AVAILABLE.  

4. The AOJ must carefully review the medical opinions requested above and ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







